Name: Council Decision (EU) 2016/980 of 14 June 2016 appointing five members and six alternate members proposed by the Republic of Bulgaria of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2016-06-18

 18.6.2016 EN Official Journal of the European Union L 161/37 COUNCIL DECISION (EU) 2016/980 of 14 June 2016 appointing five members and six alternate members proposed by the Republic of Bulgaria of the Committee of the Regions THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Bulgarian Government, Whereas: (1) On 26 January 2015, 5 February 2015 and 23 June 2015, the Council adopted Decisions (EU) 2015/116 (1), (EU) 2015/190 (2) and (EU) 2015/994 (3) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020. (2) Five members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Vladimir KISSIOV, Mr Krassimir KOSTOV, Mr Madzhid MANDADZHA, Mr Krasimir MIREV and Ms Detelina NIKOLOVA. (3) Five alternate members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Stanislav BLAGOV, Mr Nikolay IVANOV, Ms Dimitranka KAMENOVA, Ms Anastasiya MLADENOVA and Mr Emil NAIDENOV. (4) An alternate member's seat has become vacant following the appointment of Ms Malina Edreva AUDOIN as a member of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2020: (a) as members:  Ms Malina Edreva AUDOIN, Councillor, Sofia Municipal Council,  Mr Rumen Iliev GUNINSKI, Mayor of Pravets Municipality,  Ms Diana Dimitrova OVCHAROVA, Mayor of Ivaylovgrad Municipality,  Mr Stefan Nikolov RADEV, Mayor of Sliven Municipality,  Mr Nikolay Jordanov ZAYCHEV, Mayor of Peshtera Municipality; and (b) as alternate members:  Ms Lyubka Veselinova ALEKSANDROVA, Mayor of Levski Municipality,  Mr Georgi Aleksandrov CHAKAROV, Mayor of Polski Trambesh Municipality,  Mr Dobromir Stoykov DOBREV, Mayor of Gorna Oryahovitsa Municipality,  Mr Emil Stanev KABAIVANOV, Mayor of Karlovo Municipality,  Ms Korneliya Dobreva MARINOVA, Mayor of Lovech Municipality,  Mr Georg Leonidov SPARTANSKI, Mayor of Pleven Municipality. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 June 2016. For the Council The President A.G. KOENDERS (1) Council Decision (EU) 2015/116 of 26 January 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 20, 27.1.2015, p. 42). (2) Council Decision (EU) 2015/190 of 5 February 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 31, 7.2.2015, p. 25). (3) Council Decision (EU) 2015/994 of 23 June 2015 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2015 to 25 January 2020 (OJ L 159, 25.6.2015, p. 70).